Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s determination that claimant voluntarily left her position as a department store sales clerk without good cause. The record indicates that claimant’s employer had made a reasonable request by asking her to work a different shift for a single day at a job location claimant had worked at before. Claimant refused to work the requested hours and, after arguing with her supervisor, quit her job. Notably, the change in claimant’s shift did not affect either her total hours or her salary. Under the circumstances, we find no reason to disturb the Board’s factual finding that claimant left her position for noncompelling reasons.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.